  Case 1:20-cv-04421-TCB-WEJ Document 1 Filed 10/29/20 Page 1 of 28




           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION

JOAN GAGE, an individual,           )
                                    )
                                    )
             Plaintiff,             )
                                    ) Case No.:
             v.                     )
                                    ) COMPLAINT
                                    )
ANDREWS & COX P.C., an Indiana )
Professional Corporation; and       ) JURY TRIAL DEMANDED
NEWREZ LLC, d/b/a SHELLPOINT )
                                    )
MORTGAGE SERVICING, a               )
Delaware Limited Liability Company, )
                                    )
             Defendants.            )
                                    )

                              COMPLAINT

      COMES NOW Joan Gage, Plaintiff, and states the following

Complaint against Defendant ANDREWS & COX P.C. and Defendant

NEWREZ LLC for violations of the Fair Debt Collection Practices Act, 15

U.S.C. § 1692 et seq., and Georgia’s Fair Business Practices Act, O.C.G.A.

§ 10-1-390 et seq.

                      JURISDICTION AND VENUE

                                     1.

      This action arises out of Defendant’s illegal and improper efforts to

collect a consumer debt, and includes violations of the Fair Debt Collection

Practices Act, 15 U.S.C. §§ 1692 et seq. (the “FDCPA”) and Georgia’s Fair


                                     1
  Case 1:20-cv-04421-TCB-WEJ Document 1 Filed 10/29/20 Page 2 of 28




Business Practices Act, O.C.G.A. §§ 10-1-390 et seq. (“FBPA”), and

Plaintiff’s claims under these statutes are so related that they form the same

case or controversy.

                                       2.

      Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331 (Federal

Question), 15 U.S.C. § 1692k, and 28 U.S.C. §§ 1331 & 1337, as well as 28

U.S.C. § 1367 (Supplemental Jurisdiction).

                                       3.

      This Court has personal jurisdiction over the Defendants for the

purposes of this action because Defendants transact business in the State of

Georgia, the committed acts that form the basis for this suit occurred within

the State of Georgia, and both Defendants have registered agents in the state

of Georgia.

                                       4.

      Venue is proper in the Northern District of Georgia pursuant to 28

U.S.C. § 1391 because the acts underlying this action occurred within the

Northern District of Georgia, Plaintiff is a resident of the Northern District

of Georgia, and both Defendants have registered agents in the Northern

District of Georgia.




                                      2
    Case 1:20-cv-04421-TCB-WEJ Document 1 Filed 10/29/20 Page 3 of 28




                                   PARTIES

                                         5.

         Joan Gage is an individual who is a resident of DeKalb County,

Georgia.

                                         6.

         ANDREWS & COX P.C. (“ANDREWS”) is a professional

corporation incorporated under the laws of the State of Indiana that regularly

transacts business within the State of Georgia, including the representation

of clients in litigation within the courts of the State of Georgia.

                                         7.

         NEWREZ LLC is a Limited Liability Company organized under the

laws of the State of Delaware that regularly transacts business within the

State of Georgia and regularly targets Georgia residents for the collection of

debts.

                                         8.

         NEWREZ LLC does business as Shellpoint Mortgage Servicing

(“SHELLPOINT”).1




1
 See Who We Are, Shellpoint Mortgage Servicing
(https://www.shellpointmtg.com/about-us) (last accessed October 28, 2020).

                                        3
    Case 1:20-cv-04421-TCB-WEJ Document 1 Filed 10/29/20 Page 4 of 28




                          FACTUAL ALLEGATIONS

                                         9.

       Plaintiff Joan Gage is an individual who is a natural person.

                                         10.

       Defendant Andrews & Cox P.C. is a law firm that has, since its

inception, been committed to representing creditor’s rights in “virtually all

facets of collection.”2

                                         11.

       Defendant Andrews & Cox P.C. regularly collects or attempts to

collects owed or due to others.

                                         12.

       The principal purpose of Defendant Andrews & Cox P.C.’s business

is the collection of any debts.

                                         13.

       Defendant Andrews & Cox P.C. does this debt collection using the

business name “Bleecker Brodey & Andrews, Attorneys at Law.”



2
  Our Services, Andrews & Cox P.C. d/b/a Bleecker Brodey & Andrews
(http://www.bbanda.com/services/) (last accessed October 28, 2020).
(“Since our inception, our firm has been committed to representing
creditor’s rights for 30 years in virtually all facets of collection, including
retail, commercial, complex collections, taxes, insurance subrogation, and
medical.”)

                                        4
    Case 1:20-cv-04421-TCB-WEJ Document 1 Filed 10/29/20 Page 5 of 28




                                       14.

       Defendant NewRez LLC does business as Shellpoint Mortgage

Servicing (“SHELLPOINT”).3

                                       15.

       Defendant NewRez LLC, as SHELLPOINT, collects “principal,

interest, and escrow payments from homeowners nationwide,” and “[o]ver

the last few years, [has] quietly grown to become America’s 5th-largest non-

bank mortgage servicer.”4

                                       16.

       Defendant NEWREZ, as SHELLPOINT, regularly collects or

attempts to collects owed or due to others.

                                       17.

       The principal purpose of Defendant NEWREZ LLC’s business as

SHELLPOINT is the collection of debts.

                                       18.

       Joan Gage is an individual consumer who used to have a mortgage for

a property in Michigan that was foreclosed upon.



3
  See Who We Are, Shellpoint Mortgage Servicing
(https://www.shellpointmtg.com/about-us) (last accessed October 28, 2020).
4
  See Who We Are, Shellpoint Mortgage Servicing
(https://www.shellpointmtg.com/about-us) (last accessed October 28, 2020).

                                      5
  Case 1:20-cv-04421-TCB-WEJ Document 1 Filed 10/29/20 Page 6 of 28




                                      19.

      Ms. Gage was served with a lawsuit filed by Defendant ANDREWS

on November 18, 2019.

                                      20.

      The lawsuit was filed in DeKalb County State Court, Case No.

19A75091, as Ditech Financial LLC v. Joan Gage (the “State Lawsuit”).

                                      21.

      Defendant ANDREWS did not provide a paper copy of the State

Lawsuit to the Clerk of DeKalb County State Court for service of process

until October 29, 2019.

                                      22.

      The State Lawsuit itself was filed on June 11, 2019.

                                      23.

      The claims and allegations in the State Lawsuit were not

communicated to Ms. Gage until she was served on November 18, 2019.

                                      24.

      The State Lawsuit claimed Ms. Gage owed Ditech Financial LLC on

an alleged mortgage debt (the “Alleged Debt”).




                                     6
  Case 1:20-cv-04421-TCB-WEJ Document 1 Filed 10/29/20 Page 7 of 28




                                     25.

      The Alleged Debt was already in default at the time Ditech Financial

LLC claims it was assigned the Alleged Debt.

                                     26.

      The Alleged Debt was already in default at the Alleged Debt was

placed with Defendant ANDREWS for collection.

                                     27.

      The Alleged Debt was for Ms. Gage’s prior personal and family

residence.

                                     28.

      The State Lawsuit claimed Ms. Gage owed Ditech Financial LLC

$19,730.14 in principal.

                                     29.

      Ms. Gage did not owe Ditech Financial LLC $19,730.14 in principal.

                                     30.

      The amount of principal Defendant ANDREWS claimed Ms. Gage

owed Ditech Financial LLC is incorrect.

                                     31.

      The State Lawsuit claimed Ms. Gage owed Ditech Financial LLC

charge off fees of $431.60.



                                    7
  Case 1:20-cv-04421-TCB-WEJ Document 1 Filed 10/29/20 Page 8 of 28




                                       32.

      Ms. Gage did not owe Ditech Financial LLC charge off fees of

$431.60 in charge off fees.

                                       33.

      The amount of charge off fees Defendant ANDREWS claimed Ms.

Gage owed Ditech Financial LLC is incorrect.

                                       34.

      The State Lawsuit claimed Ditech Financial LLC was assigned the

Alleged Debt by Household Finance Corporation II.

                                       35.

      Upon information and belief, Defendant ANDREWS’ claim in the

State Lawsuit that Ditech Financial LLC was assigned the Alleged Debt was

incorrect.

                                       36.

      Defendant ANDREWS intended for the state litigation court to rely

upon its allegations in the State Lawsuit.

                                       37.

      Defendant ANDREWS intended for Ms. Gage to rely upon the

allegations in the State Lawsuit.




                                       8
  Case 1:20-cv-04421-TCB-WEJ Document 1 Filed 10/29/20 Page 9 of 28




                                       38.

      Ms. Gage, relying upon the allegations in the State Lawsuit made by

Defendant ANDREWS, hired legal counsel to represent her in the State

Lawsuit.

                                       39.

      Ms. Gage filed an Answer to the State Lawsuit that included the

defense that the lawsuit was beyond the statute of limitations.

                                       40.

      Ms. Gage incurred legal costs and attorneys’ fees to defend against the

allegations contained in the complaint filed in the State Lawsuit by

Defendant ANDREWS on behalf of Ditech Financial LLC.

                                       41.

      Ms. Gage was served with the State Lawsuit beyond the statute of

limitations for collecting the Alleged Debt.

                                       42.

      Ms. Gage filed a motion to dismiss the lawsuit on the grounds that it

was beyond the statute of limitations on April 6, 2020.




                                      9
  Case 1:20-cv-04421-TCB-WEJ Document 1 Filed 10/29/20 Page 10 of 28




                                       43.

      In a letter dated March 30, 2020, Defendant SHELLPOINT stated that

servicing of the Alleged Debt was being transferred from Ditech Financial

LLC to Shellpoint on 3/16/2020 (the “March Shellpoint Letter”).

                                       44.

      The March Shellpoint Letter states that it is being sent regarding

“Ditech Financial LLC (“Ditech”) Account Number: xxxx0192-0.”

                                       45.

      The March Shellpoint Letter implies that Defendant SHELLPOINT is

attempting to collect a debt on behalf of Ditech Financial LLC.

                                       46.

      The March Shellpoint Letter included an “Account Payment

Address,” stated that it was a communication from a debt collector, and that

it was an attempt to collect a debt.

                                       47.

      The March Shellpoint Letter stated that “[l]ate payments, missed

payments, or other defaults on your account may be reflected in your credit

report.”




                                       10
  Case 1:20-cv-04421-TCB-WEJ Document 1 Filed 10/29/20 Page 11 of 28




                                      48.

      The March Shellpoint Letter did not include the notices required by

15 U.S.C. § 1692g.

                                      49.

      The March Shellpoint Letter was sent to Ms. Gage’s legal counsel in

the State Lawsuit.

                                      50.

      On or about April 20, 2020, Ms. Gage, through her legal counsel in

the State Lawsuit, sent Defendant SHELLPOINT a request for verification

and validation pursuant to 15 U.S.C. § 1692g.

                                      51.

      On April 9, 2020, Defendant ANDREWS sent Ms. Gage discovery

requests in the State Lawsuit on behalf of Ditech Financial LLC.

                                      52.

      On April 28, 2020, Defendant ANDREWS filed a response objecting

to Ms. Gage’s motion to dismiss in the State Lawsuit.

                                      53.

      In a letter dated July 10, 2020, Defendant SHELLPOINT responded to

Ms. Gage’s request for verification and validation (the “July Shellpoint

Letter”).



                                    11
  Case 1:20-cv-04421-TCB-WEJ Document 1 Filed 10/29/20 Page 12 of 28




                                         54.

      The July Shellpoint Letter states that Defendant SHELLPOINT began

servicing the Alleged Debt “on or about March 01, 2020.”

                                         55.

      The July Shellpoint Letter contradicts the March Shellpoint Letter,

which states that servicing of the Alleged Debt was being transferred from

Ditech Financial LLC to Shellpoint on “3/16/2020.”

                                         56.

      The July Shellpoint Letter states that the current owner of the Alleged

Debt, or loan, is Shellpoint Mortgage Services.

                                         57.

      Upon information and belief, the owner of the loan changed to

Shellpoint Mortgage Services at or around the time the servicing of the loan

was transferred to Defendant SHELLPOINT—March of 2020.

                                         58.

      The Alleged Debt was already in default at the time Defendant

SHELLPOINT claims to have acquired it.

                                         59.

      The July Shellpoint Letter states that it is a communication from a

debt collector, and that it is an attempt to collect a debt.



                                        12
  Case 1:20-cv-04421-TCB-WEJ Document 1 Filed 10/29/20 Page 13 of 28




                                        60.

      The July Shellpoint Letter states that the balance of the Alleged Debt

is $20,161.74, and states that Ms. Gage is obligated to pay the Alleged Debt.

                                        61.

      Ms. Gage does not owe Defendant SHELLPOINT $20,161.74 for the

Alleged Debt.

                                        62.

      The amount of the Alleged Debt in the July Shellpoint Letter is

incorrect.

                                        63.

      The July Shellpoint Letter explicitly states that “[t]his is an attempt to

collect a debt and any information obtained will be used for that purpose.”

                                        64.

      Ms. Gage has never received in writing, either to herself or her legal

counsel, the notices Defendant SHELLPOINT is required to send to her

pursuant to 15 U.S.C. § 1692g despite receiving both the initial March

Shellpoint Letter communication attempting to collect a debt, and the July

Shellpoint Letter that sought to collect a debt.




                                       13
 Case 1:20-cv-04421-TCB-WEJ Document 1 Filed 10/29/20 Page 14 of 28




                                        65.

      On October 9, 2020, the trial court in the State Lawsuit held a hearing

on the motion to dismiss filed by Ms. Gage.

                                        66.

      Defendant ANDREWS appeared at the October 9, 2020, hearing to

further seek to collect the Alleged Debt from Ms. Gage.

                                        67.

      On October 27, 2020, the trial court in the State Lawsuit issued an

order granting Ms. Gage’s motion to dismiss on the grounds that the lawsuit

was barred by the statute of limitations.

                                        68.

      At no point during the State Lawsuit was Defendant SHELLPOINT

substituted in as the real-party in interest, despite Defendant SHELLPOINT

stating that it owned the Alleged Debt in the July Shellpoint Letter.

                                        69.

      Defendant ANDREWS continued to attempt to collect the Alleged

Debt on behalf of a party that no longer owned the Alleged Debt.

                                        70.

      Defendant ANDREWS continued attempts to collect the Alleged Debt

after Defendant SHELLPOINT became the owner of the Alleged Debt



                                      14
  Case 1:20-cv-04421-TCB-WEJ Document 1 Filed 10/29/20 Page 15 of 28




included its response to Ms. Gage’s motion to dismiss, its sending of

discovery requests to Ms. Gage, and its appearance at the hearing on the

motion to dismiss.

                                        71.

      Upon information and belief, Defendant ANDREWS knew, or should

have known, that its client Ditech Financial LLC had assigned or transferred

any right it possessed in the Alleged Debt to Defendant SHELLPOINT

during the litigation, but Defendant ANDREWS instead chose to try and

collect a debt for its client in which its client no longer possessed any right.

                                        72.

      Defendant SHELLPOINT intended for Ms. Gage to rely upon the

representations contained in the March Shellpoint Letter and the July

Shellpoint Letter.

                                        73.

      Ms. Gage, through her counsel, did rely upon the representations

contained in both the March Shellpoint Letter and the July Shellpoint Letter.

                                        74.

      Ms. Gage incurred attorneys’ fees and legal costs as a result of her

reliance upon the representations contained in the March Shellpoint Letter




                                       15
  Case 1:20-cv-04421-TCB-WEJ Document 1 Filed 10/29/20 Page 16 of 28




and the July Shellpoint Letter in an amount to be shown with more

particularity at a later date.

                                     75.

       Defendant ANDREWS’ actions in commencing a lawsuit against Ms.

Gage beyond the statute of limitations caused Ms. Gage stress, anxiety, and

emotional distress.

                                     76.

       Defendant ANDREWS’ actions in attempting the incorrect amount of

the Alleged Debt from Ms. Gage caused Ms. Gage stress, anxiety, and

emotional distress.

                                     77.

       Defendant ANDREWS’ actions in continuing to pursue a claim

against Ms. Gage despite its client, Ditech Financial LLC, assigning any and

all interest or rights to the alleged claim to a third party who was not

involved in the lawsuit caused Ms. Gage stress, anxiety, and emotional

distress.

                                     78.

       Defendant ANDREWS’ actions in commencing a lawsuit against Ms.

Gage beyond the statute of limitations caused Ms. Gage to incur actual




                                    16
  Case 1:20-cv-04421-TCB-WEJ Document 1 Filed 10/29/20 Page 17 of 28




damages for legal costs and attorneys’ fees in an amount to be shown with

more particularity at a later date, but not less than $3,000.00.

                                         79.

      Defendant ANDREWS’ actions in attempting the incorrect amount of

the Alleged Debt from Ms. Gage caused Ms. Gage to incur actual damages

for legal costs and attorneys’ fees in an amount to be shown with more

particularity at a later date, but not less than $3,000.00.

                                         80.

      Defendant ANDREWS’ actions in continuing to pursue a claim

against Ms. Gage despite its client, Ditech Financial LLC, assigning any and

all interest or rights to the alleged claim to a third party who was not

involved in the lawsuit caused Ms. Gage to incur actual damages for legal

costs and attorneys’ fees in an amount to be shown with more particularity at

a later date, but not less than $3,000.00.

                                         81.

      To the extent that Defendant SHELLPOINT does own the Alleged

Debt under Georgia law, it is liable as successor in interest for the actions of

Ditech Financial LLC through its agent and attorneys at law, Defendant

ANDREWS.




                                        17
  Case 1:20-cv-04421-TCB-WEJ Document 1 Filed 10/29/20 Page 18 of 28




                                        82.

       Upon information and belief, Defendant SHELLPOINT does not

maintain a place of business within the State of Georgia.

                                        83.

       Upon information and belief, Defendant SHELLPOINT does not keep

assets within the State of Georgia.



                            CAUSES OF ACTION

                                   Count 1
            Violations of the Fair Debt Collection Practices Act,
                           15 U.S.C. § 1692 et seq.

                                        84.

       Defendant ANDREWS sought to collect the incorrect amount from

Plaintiff in the State Lawsuit.

                                        85.

       Defendant ANDREWS sought to collect an Alleged Debt from

Plaintiff in the State Lawsuit that was not owed to its client, Ditech Financial

LLC.




                                      18
 Case 1:20-cv-04421-TCB-WEJ Document 1 Filed 10/29/20 Page 19 of 28




                                       86.

      Defendant ANDREWS sought to collect the Alleged Debt from

Plaintiff in the State Lawsuit even though the claims it brought on behalf of

its client Ditech Financial LLC were barred by the statute of limitations.

                                       87.

      Defendant ANDREWS continued to attempt to collect a debt on

behalf of its client Ditech Financial LLC despite Ditech Financial LLC

assigning or transferring all of its rights, such as they were, in the Alleged

Debt to Defendant SHELLPOINT.

                                       88.

      The actions of Defendant ANDREWS as described above violate the

Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq.

                                       89.

      Defendant SHELLPOINT never provided Plaintiff the notices

required by 15 U.S.C. § 1692g.

                                       90.

      Defendant SHELLPOINT misled Plaintiff regarding who owned the

Alleged Debt in the March Shellpoint Letter.




                                      19
  Case 1:20-cv-04421-TCB-WEJ Document 1 Filed 10/29/20 Page 20 of 28




                                          91.

      Defendant SHELLPOINT misled Plaintiff regarding when the

servicing of the Alleged Debt was transferred to it in the March Shellpoint

Letter or the July Shellpoint Letter.

                                          92.

      Defendant SHELLPOINT stated an incorrect amount owed on the

Alleged Debt in the July Shellpoint Letter.

                                          93.

      If Defendant SHELLPOINT does not own the Alleged Debt, then it

misrepresented that it did own the Alleged Debt in the July Shellpoint Letter.

                                          94.

      If Defendant SHELLPOINT does own the Alleged Debt, then it is

liable for the actions taken by Ditech Financial LLC or its agents, including

the actions taken in the State Lawsuit.

                                          95.

      The actions of Defendant ANDREWS as described above violate the

Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq.

                                          96.

      Plaintiff incurred actual damages in the form of attorneys’ fees and

legal costs as a direct result of the actions of Defendant ANDREWS in the



                                        20
 Case 1:20-cv-04421-TCB-WEJ Document 1 Filed 10/29/20 Page 21 of 28




State Lawsuit in an amount not less than $3,000.00, and in an amount that

will be shown with more particularity at a later date.

                                       97.

      Plaintiff incurred actual damages in the form of attorneys’ fees and

legal costs as a direct result of the actions of Defendant SHELLPOINT in

sending the March Shellpoint Letter and the July Shellpoint Letter, as well

as for all actions of Ditech Financial LLC from whom it claims to have

acquired the Alleged Debt, including the actions in the State Lawsuit, in an

amount to be shown with more particularity at a later date.

                                       98.

      Plaintiff incurred actual damages in the form of stress, anxiety, and

emotional distress as a direct result of the actions of Defendant ANDREWS

as described above.

                                       99.

      Plaintiff incurred actual damages in the form of stress, anxiety, and

emotional distress as a direct result of the actions of Defendant

SHELLPOINT as described above.

                                    100.

      Further, Defendants’ violations of the FDCPA, 15 U.S.C. § 1692 et

seq., make them liable to Plaintiff for not just the actual damages identified



                                      21
 Case 1:20-cv-04421-TCB-WEJ Document 1 Filed 10/29/20 Page 22 of 28




above, but also for statutory damages of up to the maximum of $1,000 for

each Defendant, plus reasonable court costs and attorneys’ fees in

accordance with the FDCPA, 15 U.S.C. § 1692k(a)(2)-(3).



                               Count 2
    Violations by Defendant SHELLPOINT of Georgia’s Fair Business
                             Practices Act

                                    101.

      Defendant SHELLPOINT’s contradictory and conflicting statements

in the March Shellpoint Letter and July Shellpoint Letter as to the ownership

and servicing rights of the Alleged Debt are unfair or deceptive acts or

practices in the conduct of consumer transactions.

                                    102.

      Defendant SHELLPOINT’s statement in the July Shellpoint Letter

that it owns the Alleged Debt, or loan, as part of an attempt to collect the

Alleged Debt from Plaintiff is an unfair or deceptive act or practice in the

conduct of consumer transactions.

                                    103.

      The actions of Ditech Financial LLC, for which Defendant

SHELLPOINT is liable as successor in interest to the Alleged Debt, in

seeking to collect the incorrect amount from Plaintiff in the State Lawsuit,



                                     22
  Case 1:20-cv-04421-TCB-WEJ Document 1 Filed 10/29/20 Page 23 of 28




seeking to pursue a claim barred by the statute of limitations against

Plaintiff, and in failing to substitute in the real-party in interest in the State

Lawsuit, are unfair or deceptive acts or practices in the conduct of consumer

transactions.

                                     104.

      Defendant SHELLPOINT’s actions were done intentionally in order

to try and collect the incorrect amount from Plaintiff, and through a legal

process that it did not have the right to pursue.

                                     105.

      Upon information and belief, Defendant SHELLPOINT does not

maintain a place of business within the State of Georgia.

                                     106.

      Upon information and belief, Defendant SHELLPOINT does not

maintain assets within the State of Georgia.

                                     107.

      As a result of Defendant SHELLPOINT’s unfair and deceptive acts or

practices in the conduct of consumer transactions, Plaintiff suffered stress,

anxiety, and emotional distress—otherwise known as garden-variety

emotional distress—and incurred legal costs to defend the State Lawsuit, and




                                       23
  Case 1:20-cv-04421-TCB-WEJ Document 1 Filed 10/29/20 Page 24 of 28




investigate the two letters sent to her, in an amount to be shown with more

particularity at a later date.

                                    108.

       Defendant SHELLPOINT’s unfair and deceptive acts or practices in

the conduct of consumer transactions violate Georgia’s Fair Business

Practices Act, O.C.G.A. § 10-1-390 et seq. (the “FBPA”).

                                    109.

       Defendant SHELLPOINT’s violation of the FBPA makes it liable to

Plaintiff for the actual damages detailed above and to be shown with more

particularity at a later date. O.C.G.A. § 10-1-399(a).

                                    110.

       Defendant SHELLPOINT’s violation of the FBPA makes it liable to

Plaintiff for “reasonable attorneys’ fees and expenses of litigation incurred,”

“irrespective of the amount in controversy.” O.C.G.A. § 10-1-399(d).

                                    111.

       Defendant SHELLPOINT’s intentional acts in violation of Georgia’s

FBPA also make it liable to Plaintiff for treble damages. O.C.G.A. § 10-1-

399(c).




                                      24
 Case 1:20-cv-04421-TCB-WEJ Document 1 Filed 10/29/20 Page 25 of 28




                               Count 3
   Punitive Damages Against Defendant SHELLPOINT Under Georgia’s
                                FBPA

                                    112.

      Plaintiff has a statutorily created right to “exemplary damages,”

sometimes also called punitive damages, pursuant to O.C.G.A. § 10-1-

399(a) for intentional violations of Georgia’s Fair Business Practices Act,

O.C.G.A. § 10-1-390 et seq.

                                    113.

      Defendant SHELLPOINT’s intentional acts in violation of Georgia’s

FBPA also make it liable for “exemplary damages,” sometimes also called

punitive damages, pursuant to O.C.G.A. § 10-1-399(a), in an amount to be

determined by the enlightened conscious of a jury.


                              JURY DEMAND

                                    114.

      Plaintiff demands a trial by jury.



      WHEREFORE, Plaintiff prays that this Court:

      (1)   Find Defendants liable for violations of the Fair Debt Collection

                                      25
Case 1:20-cv-04421-TCB-WEJ Document 1 Filed 10/29/20 Page 26 of 28




          Practices Act for the reasons stated in the Complaint above;

    (2)   Award Plaintiff the full $1,000 statutory damages for each
          Defendants’ FDCPA violations;

    (3)   Award Plaintiff actual damages in an amount to be shown with
          more particularity at a later date, but which includes the court
          costs and attorneys’ fees incurred by Plaintiff in the State
          Lawsuit;

    (4)   Find Defendant NewRez LLC, d/b/a Shellpoint Mortgage
          Servicing, liable for actual damages in an amount to be shown
          with more particularity at a later date for their violations of
          Georgia’s Fair Business Practices Act, O.C.G.A. § 10-1-390 et
          seq.;

    (5)   Find Defendant NewRez LLC, d/b/a Shellpoint Mortgage
          Servicing, liable for treble damages for their intentional
          violations of Georgia’s Fair Business Practices Act, O.C.G.A. §
          10-1-399(c);

    (6)   Find Defendant NewRez LLC, d/b/a Shellpoint Mortgage
          Servicing, liable for punitive damages for their intentional
          violations of Georgia’s Fair Business Practices Act, O.C.G.A. §
          10-1-399(a);

    (7)   Award Plaintiff reasonable attorney’s fees and costs in
          accordance with the FDCPA 15 U.S.C. § 1692k(a)(2)-(3);

    (8)   Award Plaintiff reasonable attorney’s fees and costs in
          accordance with the Georgia’s FBPA, O.C.G.A. § 10-1-399(d),
          for Defendant NewRez LLC’s (d/b/a Shellpoint Mortgage
          Servicing) violations of Georgia’s Fair Business Practices Act;

    (9)   Award Plaintiff the reasonable costs of this action;

    (10) Award Plaintiff other expenses of litigation;

    (11) Grant Plaintiff such other and additional relief as the Court deems
         just and equitable.

                                   26
 Case 1:20-cv-04421-TCB-WEJ Document 1 Filed 10/29/20 Page 27 of 28




     Respectfully submitted this 29 October 2020.

                                          /s/ John William Nelson
                                          John William Nelson
                                          Georgia Bar No. 920108

The Nelson Law Chambers LLC
2180 Satellite Blvd, Suite 400
Duluth, Georgia 30097
Ph. 404.348.4462
Fax. 404.549.6765


                                          /s/ Daniel E. DeWoskin
                                          Daniel E. DeWoskin
                                          Georgia Bar #220327

DeWoskin Law Firm, LLC
535 N. McDonough Street
Decatur, Georgia 30030
Phone (404) 987-0026
E-mail dan@atlantatrial.com

ATTORNEYS FOR PLAINTIFF




                                  27
 Case 1:20-cv-04421-TCB-WEJ Document 1 Filed 10/29/20 Page 28 of 28




                   CERTIFICATE OF COMPLIANCE

      Pursuant to Local R. 7.1(D), this is to certify that the foregoing

complies with the font and point setting approved by the Court in Local R.

5.1(B). The foregoing COMPLAINT was prepared on a computer, using

Times New Roman 14-point font.

      DATED:       29 October 2020

                                       /s/ John William Nelson
                                       John William Nelson
                                       State Bar No. 920108

                                       Attorney for Plaintiff

                                       The Nelson Law Chambers LLC
                                       2180 Satellite Blvd, Suite 400
                                       Duluth, Georgia 30097
                                       Ph. 404.348.4462
                                       Fax. 404.549.6765




                                      28
